Opinion on Rehearing. Mr. Presiding Justice Friend delivered the opinion of the court. After the opinion was filed in this cause we allowed plaintiff’s petition for rehearing. Upon careful reexamination of the authorities cited and relied upon by the respective parties, we have decided to adhere to our original opinion and the conclusions reached therein, except as modified. Accordingly, the original opinion as modified is refiled, and the judgment of the superior court is reversed. Judgment reversed. Scanlan, J., concurs. Sullivan, J., took no part in the reconsideration of the case on rehearing.